760 F.2d 86
HARCON BARGE CO., INC., Plaintiff-Appellee,v.D & G BOAT RENTALS, INC., Defendant, Third-PartyPlaintiff-Appellant.M/V CHARLES D, Defendant-Appellee, Cross-Appellant,v.SOUTHERN PACIFIC TRANSPORTATION CO., Third-Party Defendant,Appellant Cross-Appellee.SOUTHERN PACIFIC TRANSPORTATION CO., Plaintiff-Appellant,v.M/V I.C. HOSKINS, Her Engines, Boilers, Tackle, Etc., InRem, Defendant-Appellee.SOUTHERN PACIFIC TRANSPORTATION CO., Plaintiff-Appellant,v.M/V IBERVILLE, Her Engines, Boilers, Tackle, Etc., In Rem,et al., Defendants-Appellees.SOUTHERN PACIFIC TRANSPORTATION CO., Plaintiff-Appellant,Cross-Appellee,v.M/V CHARLES D., Her Engines, Boilers, Tackle, Etc., In Rem,and D & G Boat Rentals, Inc., Defendant-Appellees,Cross-Appellants.SOUTHERN PACIFIC TRANSPORTATION CO., Plaintiff-Appellant,Cross-Appellee,v.M/V MARION HAGESTAD, et al., Defendants-Appellees, Cross-Appellants.
No. 82-4584.
United States Court of Appeals,Fifth Circuit.
April 23, 1985.

Christovich & Kearney, Lawrence J. Ernst, J. Warren Gardner, Jr., New Orleans, La., for Southern Pacific Transp. Co.


1
Cliffe E. Laborde, III, Lafayette, La., for Tidewater Venice.


2
Robert McCleskey, New Orleans, La., for M/V Hoskins, and Smith Corp.


3
Donald King, New Orleans, La., for Marion Haagastad.


4
Spivey Gault, Greenville, Miss., for M/V Charles D and Harcon Barge.


5
W. Gerald Gaudet, Lafayette, La., for D & G Boat Rentals.


6
Appeals from the United States District Court for the Western District of Louisiana.


7
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


8
(Opinion November 12, 1984, 746 F.2d 278 (1984))


9
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS and HILL, Circuit Judges.*

BY THE COURT:

10
A member of the court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


11
IT IS ORDERED that this case shall be reheard en banc by the court, without oral argument, on a date hereafter to be fixed, with regard to Part III of the opinion of the court.  In all other respects, rehearing and rehearing en banc is DENIED.


12
IT IS FURTHER ORDERED that the rehearing en banc in this case shall be consolidated with the rehearing en banc granted in Case No. 83-3682--Steve Willie v. Continental Oil Co., et al.    The clerk will specify a briefing schedule for the filing of supplemental briefs in both cases.



*
 Judge Carolyn Dineen Randall is recused, and therefore did not participate in this decision